J. A34045/14
                                  2016 PA Super 2



ANGINO & ROVNER,                           :        IN THE SUPERIOR COURT OF
                                           :              PENNSYLVANIA
                           Appellant       :
                                           :
                      v.                   :
                                           :            No. 941 MDA 2014
JEFFREY R. LESSIN &                        :
ASSOCIATES, ET AL                          :


                      Appeal from the Order, May 27, 2014,
                in the Court of Common Pleas of Dauphin County
                     Civil Division at No. 2012-CV-08019-CV


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND STABILE, JJ.


OPINION BY FORD ELLIOTT, P.J.E.:                      FILED JANUARY 05, 2016

        Appellant Angino & Rovner P.C. (“Angino”) appeals from the order

entered on May 27, 2014,1 in the Court of Common Pleas of Dauphin

County,     denying    Angino’s    and   granting    appellee   Monsour    Zarreii’s

(“Zarreii”)2 motions for partial judgment on the pleadings.3              This case




1
  The trial court docket indicates Angino filed, on May 30, 2014, a praecipe
to enter judgment in favor of the appellee. We consider the judgment
entered to be superfluous to this appeal, since judgment need not be
entered on an order granting judgment on the pleadings.                  See
Pa.R.C.P. 227.1. Accordingly, we have corrected the caption in this case.
2
    Appellee Monsour Zarreii is also known as Michael Zarreii.
3
  On May 30, 2014, Angino filed in the trial court a praecipe to dismiss its
outstanding claim against appellee Jeffrey R. Lessin & Associates, P.C.
(Lessin). As a result, Lessin is not a party to the instant appeal.
J. A34045/14


involves a fee dispute between Angino and Zarreii, its former client. Upon

review, we affirm.

        The   facts   and   procedural   history   underlying   this   appeal   are

undisputed.4 In June 2007, Zarreii engaged Angino -- specifically Richard C.

Angino, Esq. -- to represent him in litigation stemming from a motor vehicle

accident which occurred in April of 2006. In this regard, on June 21, 2007,

Zarreii executed a contingency fee agreement (“Agreement”) with Angino

containing a termination provision, which provided:

              If for any reason I (we) take my (our) case to
              another attorney or law firm including a former
              A & R[5] attorney or handle it myself (ourselves), I
              (we) recognize that A & R has, in good faith,
              expended money and time for my (our) benefit and I
              (we) therefore agree to pay, or have my (our) new
              attorney pay, immediately upon severing the A & R
              attorney/client relationship, all the out-of-pocket
              expenses incurred on my (our) case plus interest at
              the rate of 6% per annum from the date of each
              expenditure.     In addition, when the case is
              successfully concluded, I (we) agree to pay or direct
              my (our) new attorney to pay as a fee 20% of the
              gross recovery to A & R.

Contingency Fee Agreement, 5/21/07 at ¶5 (emphasis added).                      On

November 21, 2007, Angino obtained an offer of the policy limits of

$100,000 from the tortfeasor’s insurance carrier, Progressive Insurance, in

exchange for a full release from liability relating to the motor vehicle


4
 Unless another source is cited, the facts are taken from the trial court’s
memorandum opinion, 5/27/14 at 1-2.
5
    A & R is an abbreviation for Angino Angino & Rovner, P.C.


                                         -2-
J. A34045/14


accident.    On December 20, 2007, Zarreii accepted Progressive’s offer.

Because the matter was settled with Progressive prior to the commencement

of a civil action, Angino received a fee of 30% -- or $30,000 -- under the

Agreement.

      Angino thereafter pursued an underinsured motorist (“UIM”) claim

under Zarreii’s motor vehicle insurance policy. As a result, Angino engaged

the services of expert witnesses, and negotiated with Zarreii’s insurance

carrier, Erie.   Because Zarreii’s insurance policy required arbitration for

UIM claims before a panel of three arbitrators6 prior to filing a civil suit,

Angino selected an arbitrator and scheduled the matter for arbitration.

      Before the arbitration could be conducted, however, Zarreii, by letter

dated March 30, 2010, terminated his relationship with Angino and retained

Lessin to represent him in his UIM case against Erie.7        By letter dated

March 2, 2012, Zarreii’s new counsel informed Angino that arbitration in

Zarreii’s UIM case was scheduled for March 27, 2012.         Additionally, new

counsel stated in the letter, “[s]ince you chose Mr[.] Zarreii’s arbitrator and




6
  Of the three arbitrators assembled, one is selected by each party, and the
third is selected by both parties to serve as the neutral arbitrator on the
panel.
7
  Zarreii apparently terminated his relationship with Angino because of a
disagreement over the valuation of his UIM case.


                                     -3-
J. A34045/14


you have a 50% stake[8] in the outcome of the case, I would like you to

attend [the] same.” (Letter to Angino from Jeffrey R. Lessin, 3/2/12.)

     On August 31, 2012, the arbitrators issued an award in favor of Zarreii

and against Erie for $635,650. The arbitrators also awarded Zarreii’s wife,

Marilin Zarreii, $50,000 on her loss of consortium claim against Erie.   The

total award, therefore, was $685,650. Erie, however, was entitled to offset

the $100,000 already received by Zarreii under the tortfeasor’s insurance

policy. As a result, the total amount at issue in this fee case was $585,650.

By letter dated September 4, 2012, Zarreii’s new counsel informed Angino

that Angino was not entitled to receive a fee of 20% under the termination

provision of the Agreement, despite the fact Zarreii terminated his

representation with Angino, subsequently engaged Lessin, and settled his

UIM case against Erie.

     On September 11, 2012, Angino filed a complaint in the trial court,

alleging that Zarreii breached the Agreement when he failed to pay Angino a

contingency fee of 20% of the gross arbitration award ($585,650) in the UIM

case. In other words, Angino alleged that Zarreii failed to pay him $117,130

under the termination provision of the Agreement.       In addition, Angino

alleged that Zarreii’s subsequent counsel -- i.e., Lessin -- also breached a



8
 According to Angino, 50% of the total fees received by Lessin in connection
with Zarreii’s UIM case amounts to a fee of 20% under the termination
provision of the Agreement. (See Angino’s brief at 11.) It would thus
appear Lessin was to be paid a 40% contingency fee.


                                    -4-
J. A34045/14


verbal contract with Angino whereby Lessin had agreed to share with Angino

50% of its fees received from Zarreii.

      Subsequently, Zarreii and Lessin filed separate yet identical answers to

the complaint, generally denying Angino’s allegations and raising new

matter. The parties thereafter each filed motions for partial judgment on the

pleadings9 under Pa.R.C.P. 1034 with respect to Zarreii’s breach of the

Agreement.     On May 27, 2014, the trial court issued an order and

memorandum opinion, granting Zarreii’s and denying Angino’s motion for

partial judgment on the pleadings.       The trial court agreed with Zarreii’s

argument that under Pennsylvania law, an attorney, or in this case Angino,

may recover only on a theory of quantum meruit, regardless of a

termination provision in a contingency fee agreement, when a client

terminates an attorney, engages the services of other counsel, and

subsequently settles the case. (See trial court opinion, 5/27/14 at 4.) In so

doing, the trial court principally relied upon three Pennsylvania Superior

Court decisions: Hiscott & Robinson v. King, 626 A.2d 1235 (Pa.Super.

1993), appeal denied, 644 A.2d 163 (Pa. 1994); Fowkes v. Shoemaker,

661 A.2d 877 (Pa.Super. 1995), appeal denied, 674 A.2d 1072 (Pa. 1996);

and Mager v. Bultena, 797 A.2d 948 (Pa.Super. 2002), appeal denied,

814 A.2d 678 (Pa. 2002). The trial court observed Angino failed to assert a



9
  Angino filed what it termed “Plaintiff’s Renewed Cross-Motion for Partial
Judgment on the Pleadings.”


                                    -5-
J. A34045/14


quantum meruit claim against Zarreii in this case. (See trial court opinion,

5/27/14 at 4.) The trial court, therefore, denied relief to Angino.

      On May 30, 2014, Angino filed a praecipe dismissing its breach of

contract claim against Lessin,10 thereby rendering final the trial court’s

May 28, 2014 order disposing of the parties’ motions for partial judgment on

the pleadings.    Angino timely filed a notice of appeal.   Although the trial

court did not direct Angino to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal, the trial court filed a Rule 1925(a) opinion, by

which it merely adopted its memorandum opinion in support of its May 27,

2014 order.

      On appeal, Angino raises a single issue for our review:

              Did the trial court err in granting Summary
              Judgment in favor of Mr. Zarreii and denying
              Summary Judgment to [Angino] where the facts are
              undisputed that Mr. Zarreii, an adult, knowingly and
              voluntarily entered into a contingent fee agreement
              with [Angino] that required the payment of a 20%
              fee if Mr. Zarreii [terminated] [Angino] and secured
              other counsel, particularly under the circumstances
              where [Angino] had prepared the underinsured
              motorist case completely to the point of selecting
              arbitrators and awaiting an arbitration hearing?




10
  Lessin agreed, pending resolution of this dispute, to escrow that portion of
Zarreii’s settlement proceeds from the arbitration award that would
represent Angino’s 20% termination fee.


                                     -6-
J. A34045/14


Angino’s brief at 4.11

      In reviewing a trial court’s grant of a motion for judgment on the

pleadings, our scope of review is plenary.   See Vetter v. Fun Footwear

Co., 668 A.2d 529, 531 (Pa.Super. 1995) (en banc), appeal denied, 676

A.2d 1199 (Pa. 1996). We apply the “same standard employed by the trial

court.”   Coleman v. Duane Morris, LLP, 58 A.3d 833, 836 (Pa.Super.

2012) (citations omitted), appeal granted in part, 68 A.3d 328 (Pa. 2013),

appeal discontinued, No. 29 EAP 2013 (Pa. September 18, 2013).           “A

motion for judgment on the pleadings is similar to a demurrer. It may be

entered when there are no disputed issues of fact and the moving party is

entitled to judgment as a matter of law.”    Citicorp N. Am. v. Thornton,

707 A.2d 536, 538 (Pa.Super. 1998) (citation omitted).

      To determine whether there are disputed issues of fact, we must

confine the scope of our review to the “pleadings and documents properly

attached thereto.”   DeSantis v. Prothero, 916 A.2d 671, 673 (Pa.Super.

2007) (citation omitted).    Accordingly, “[we] must accept as true all

well[-]pleaded statements of fact, admissions, and any documents properly

attached to the pleadings presented by the party against whom the motion



11
    Angino mistakenly refers to the underlying cross-motions for partial
judgment on the pleadings as motions for “summary judgment.” Our review
of the docket does not indicate the filing of any summary judgment motions
by either party in this case. Accordingly, we shall disregard any references
to summary judgment and address this case under the standards governing
motions for judgment on the pleadings.


                                   -7-
J. A34045/14


is filed, considering only those facts which were specifically admitted.”

Lewis v. Erie Ins. Exch., 753 A.2d 839, 842 (Pa.Super. 2000) (citations

omitted). No factual material outside of the pleadings may be considered in

determining whether there is an action under the law. See Bensalem Twp.

Sch. Dist. v. Commonwealth, 544 A.2d 1318, 1321 (Pa. 1988). “We will

affirm the grant of such a motion only when the moving party’s right to

succeed is certain and the case is so free from doubt that the trial would

clearly be a fruitless exercise.” Coleman, 58 A.3d at 836.

     With our standard of review in mind, we summarize the issue and

arguments on appeal before us.     Angino seeks to recover damages under

the termination provision of the Agreement. Angino argues Zarreii entered

into an enforceable contingency fee agreement with Angino, which Zarreii

breached when he terminated Angino, engaged the services of Lessin, and

subsequently failed to pay to Angino a fee of $107,130,12 which represents


12
   In its brief to this court, Angino determines its contingency fee under the
termination provision of the Agreement to be either $117,130 or $107,130.
(See Angino’s brief at 25, 30.) We, however, observe Angino abandoned in
its renewed cross-motion for partial judgment on the pleadings its demand
for a $117,130 contingency fee, which included 20% of the $50,000 received
by Mrs. Zarreii for loss of consortium. Specifically, Angino alleged in the
motion that “[p]ursuant to [the Agreement], [Angino] is entitled to [20%] of
the gross arbitration award (less payment of the underlying award and less
the $50,000.00 award for Mrs. Zarreii who did not sign [the Agreement]).
In other words, [Angino] is entitled to [20%] of $535,650.00, which equals
$107,130.00.” (Angino’s Renewed Cross-Motion for Partial Judgment on
the Pleadings, 1/23/14 at ¶ 25 (emphasis added); see also trial court
opinion, 5/27/14 at 3 n.2 (“In its [c]omplaint, [Angino] requests monetary
relief in the amount of $117,130, representing twenty percent of the
Zarreii’s total arbitration award, less the payment made by Progressive.


                                    -8-
J. A34045/14


20% of the gross arbitration award after it is reduced by the $100,000

settlement received by Zarreii from Progressive under the tortfeasor’s policy.

Angino argues any violations of the Agreement must be construed according

to established contract principles.     Specifically, Angino disagrees with

Zarreii’s position, accepted by the trial court, that, notwithstanding an

arguably valid contingency fee agreement, terminated attorneys are entitled

only to a quantum meruit recovery for their fees when their clients replace

them with other counsel or proceed pro se, and ultimately obtain relief in

their case.

      At the outset, we observe attorneys are allowed to enter into

contingency fee agreements because they provide attorneys with the

potential for a higher fee, which compensates the attorneys for assuming the

risk of nonpayment for services in the event a case is lost.      See Lester

Brickman, ABA Regulation of Contingency Fees: Money Talks, Ethics Walks,

65 FORDHAM L. REV. 247, 271 (1996) (“The ethical justification for these

approvals necessarily lies in the assumption that the lawyer’s risk of

receiving no fee, or a fee that effectively will be well below her normal

hourly rate or opportunity cost, merits compensation in and of itself:




[The trial court] note[s], however, that [Angino], in its [c]ross-[m]otion,
seeks only $107,130, disregarding the portion of the arbitration award
entered in favor of [Mrs. Zarreii].”).) Accordingly, we conclude Angino seeks
to recover from Zarreii only $107,130 as its contingency fee under the
Agreement.


                                    -9-
J. A34045/14


Bearing the risk entitles the lawyer to a commensurate risk premium.”).

Clients, however, are largely shielded from incurring a financial loss resulting

from an unfavorable outcome.

      Nonetheless, “under Pennsylvania law, a client has the absolute right

to terminate an attorney-client relationship, regardless of any contractual

arrangement between the two parties.”         Kenis v. Perini Corp., 682 A.2d

845, 849 (Pa.Super. 1996); see Pa.R.P.C. 1.16 cmt. [4] (“A client has a

right to [terminate] a lawyer at any time, with or without cause, subject to

liability for payment for the lawyer’s services.”). Upon a client’s termination

of an attorney-client relationship prior to the occurrence of the contingency

set forth in a fee agreement, the client is not relieved of his or her obligation

to compensate the attorney for services rendered until the time of

termination.   In such situations, the terminated attorney generally has a

claim in quantum meruit to recover his fees.        See Hiscott, 626 A.2d at

1237 (noting the contingency contemplated in the agreement was not

satisfied). “Quantum meruit is an equitable remedy[, which] is defined as

‘as much as deserved’ and measures compensation under an implied

contract to pay compensation as reasonable value of services rendered.”

Meyer, Darragh, Buckler, Bebenek & Eck, P.L.L.C. v. Law Firm of

Malone Middleman, PC, 95 A.3d 893, 896 (Pa.Super. 2014) (citation

omitted), appeal granted, 113 A.3d 277 (Pa. 2015). The issue presently

before us is whether an attorney only has resort to quantum meruit for a



                                     - 10 -
J. A34045/14


fee recovery even where a contingency fee agreement, like the one at issue

here, contains a termination provision governing the termination of the

attorney-client relationship prior to the occurrence of the contingency.

      A client’s right to discharge his attorney for any or no reason and

without penalty is an implied term of every attorney-client engagement

contract and is based on the unique concepts of trust and confidence that

flow from this fiduciary relationship. “Therefore, when a client exercises this

implied contractual term it is not a breach of contract, and hence there is no

liability for contract damages.” Lester Brickman, Setting The Fee When The

Client Discharges A Contingent Fee Attorney, 41 Emory L.J. 367, 370

(1992).

      Without question, contingency fee agreements serve a salient purpose.

Besides compensating attorneys for assuming the risk of nonpayment in the

event the case is lost, such arrangements allow for the vindication of legal

rights and enable injured persons access to both counsel and the courts.

            In exchange for assuming the risk of no or low
            recovery, as well as the risk of having to devote
            considerably more time to the venture than
            anticipated, the attorney charges a risk premium:
            . . . That premium is both payment for the lawyer’s
            lending of services to the client and assumption of
            the recovery and time expenditure risks.             A
            contingent fee is, therefore, a financing device which
            provides access to the courthouse for both the
            impecunious client and the risk-averse client . . .

Id. at 379-380 (footnotes omitted).




                                    - 11 -
J. A34045/14


      With a contingency agreement, an attorney will evaluate the risks

related to a recovery in a case and what percentage of an award will best

compensate the attorney and the firm for their labors. The attorney accepts

the risk that if there is no recovery, then the attorney receives no

compensation.

      Examining   the   contract   provision   in   question,   upon   Zarreii’s

termination of the relationship, the firm is entitled to quantum meruit

damages. In addition, if recovery is had by the client through the efforts of

another attorney, then Angino is also entitled to a 20% fee on that award,

presumably half of the firm’s standard contingency fee of 40%.          As this

contingency does not actually reflect the efforts and contributions made

toward the client’s ultimate recovery, this latter provision must be

characterized as nothing more than a penalty on the client for severing the

relationship with Angino.   Clearly, a discharged contingency fee lawyer is

entitled to just compensation and this is had through quantum meruit.

See Meyer, Darragh, 95 A.3d at 896 (“It is well-settled that ‘a client may

terminate his relation with an attorney at any time, notwithstanding a

contract for fees, but if he does so, thus making the performance of the

contract impossible, the attorney is not deprived of his right to recover on a

quantum meruit a proper amount for the services he has rendered.’”),

quoting Mager, 797 A.2d at 958-959 (Joyce, concurring) (citations omitted).

To add a contingency fee charge on any subsequent recovery to the



                                    - 12 -
J. A34045/14


quantum meruit amount is additional compensation without any additional

legal services performed.   Additionally, it may well inhibit the client from

engaging another lawyer to pursue his claim.

      Angino makes much of the trial court’s failure to apply basic contract

principles to this engagement contract.         Angino asserts that this contract

was an arm’s length agreement between two adults. Angino argues that the

latter provision is there to specifically protect the firm against the

long-standing line of cases in Pennsylvania holding that the only remedy

available to a discharged attorney, on a contingency or any other contract

with a client, is through quantum meruit.             This is precisely why the

contract provision is unenforceable.

      In a fiduciary relationship, such as attorney and client, attorneys are

not free to impose any terms they wish on their clients. Rather, the Rules of

Professional Responsibility and the very nature of the relationship based on

confidence and trust set the limits of engagement contracts.           Just as a

lawyer may not charge an exorbitant fee or place a “no termination” clause

in the contract or assert a vested interest in a client’s claim, a lawyer may

not penalize a client for discharging him or her.       It is of no moment that

Zarreii did not challenge the contract as unconscionable or violative of the

rules for attorney conduct. The assertion of quantum meruit as the only

recovery available to Angino, as a matter of law, is all that is necessary to

establish the lack of enforceability of the contract.     This unenforceablity is



                                       - 13 -
J. A34045/14


based on unconscionability and a violation of the fiduciary relationship

between attorney and client.

      Angino distinguishes Mager because the contingency contract involved

did not contain a termination provision. (Angino’s brief at 23.) This is not

surprising considering the long-standing precedent in this Commonwealth

referenced above. However, we cannot so easily dismiss the rationale of the

decision:

                  No Pennsylvania appellate court has ever
            awarded a proportionate share of a contingency fee
            to a firm discharged by the client well prior to the
            occurrence of the contingency, for the simple reason
            that a client may discharge an attorney at any time,
            for any reason. Once the contractual relationship
            has been severed, any recovery must necessarily be
            based on the work performed pursuant to the
            contract up to that point. Where the contingency
            has not occurred, the fee has not been earned.

                  An attorney, contrary to the argument urged
            upon us by ML & W, does not acquire a vested
            interest in a client’s action. To rule otherwise would
            make fiction of the oft-repeated rule that a client
            always has a right to discharge his attorney, for any
            reason or for no reason, Richette v. Pennsylvania
            Railroad, 410 Pa. 6, 19, 187 A.2d 910, 917 (1963);
            Dorsett v. Hughes, 353 Pa.Super. 129, 509 A.2d
            369, 373 (1986). Surely, to accept the argument of
            appellant would be to impose a penalty on the
            exercise of that right.[Footnote 14]

                  [Footnote 14] In fact, Mr. Fox, counsel
                  for ML & W argued to the trial court that
                  “the client had a right to leave, but the
                  client has to leave with the consequences
                  of leaving.”




                                    - 14 -
J. A34045/14


Mager, 797 A.2d at 958 (footnote 13 omitted).13

     However, an important aspect of Judge Joyce’s dissent in Mager is the

idea that a quantum meruit recovery need not be limited to an hours and

expenses analysis.    As discussed by Judge Joyce, quantum meruit is



13
   We cannot agree with our esteemed colleague’s reliance on Capek v.
Devito, 767 A.2d 1047 (Pa. 2001), to support the position that such
contract provisions as involved herein are valid and enforceable. Our
Supreme Court’s decision in Capek clearly sets out the issue to be decided
by the court in the first paragraph of the Opinion.

           The issue presented is whether the lower courts
           erred in awarding summary judgment to Appellee
           Jennifer Devito, thereby precluding Appellant, an
           attorney, from claiming a fee under a contingency
           fee agreement (“Agreement”) that included the
           language “no recovery no fee”, where the Agreement
           also provided for recovery of a fee under the doctrine
           of quantum meruit.

Id. at 1048.

       Clearly, the court was looking to the liquidated damages clause in the
contingency contract as allowing Mr. Capek to recover for his time and effort
in his representation of his client. The contract provided for something more
than an hourly rate calculation.        Rather, Mr. Capek would receive a
percentage of the settlement offer he supposedly negotiated or a fee based
upon his prevailing rate. Our Supreme Court, while deciding that the
liquidated damages provision was not interpreted correctly by the Superior
Court, did not enter an award on appeal for Mr. Capek. Rather, as noted by
the dissent, the court remanded to determine if the Agreement was
unconscionable, illegal, and/or violated the Rules of Professional Conduct
and to determine the validity of the alleged settlement agreement. This
case hardly represents a ringing endorsement of the liquidated damages
provision in the contingency agreement.         The court in Capek merely
determined that the trial court and the Superior Court had erred in
interpreting the “no recovery no fee” provision in the contract as precluding
Mr. Capek from receiving any compensation for his services if discharged by
his client.


                                   - 15 -
J. A34045/14


an equitable action and principles of fairness should prevail.    Mager, 797

A.2d at 962. Depending on the nature of the case, merely multiplying the

hourly rate by the number of hours worked may be too narrow of an

approach.    Id. at 961-962.       In Judge Joyce’s opinion, deciding the

reasonable value of an attorney’s services requires the court to take into

consideration the particular circumstances of the case before it, including the

complexity of the litigation and the results achieved:

            [I]n the absence of a special agreement, an attorney
            is entitled to be paid the reasonable value of his
            services. In addition to the labor and time involved,
            other factors must be taken into consideration, such
            as the character of services rendered, the
            importance of the litigation, the skill necessary, the
            standing of the attorney, the benefit derived from
            the services rendered and the ability of the client to
            pay, as well as the amount of money involved. The
            question of reasonableness is within the sound
            discretion of the trial court.

Id. at 960-961 (Joyce, J., concurring), quoting Robbins v. Weinstein, 17

A.2d 629, 633 (Pa.Super. 1941).

      The facts of this case represent a compelling reason to award Angino

more than an hours and expenses quantum meruit recovery. As set out

above, Angino successfully pursued an insurance liability case against the

tortfeasor’s insurer for which he received a percentage fee.         However, a

great deal of the work devoted to this claim was relevant and important to

the UIM action. Angino participated in the selection of two of the arbitrators

who would eventually render a substantial award to Zarreii, and the Lessin



                                    - 16 -
J. A34045/14


firm implicitly recognized Angino’s contributions to the case when they asked

Angino to attend the arbitration. The facts of this case would clearly support

the notion that quantum meruit recovery should be based on a fair

assessment of the contributions of the discharged attorney to any eventual

award in the case.      We make no determination as to whether such a

recovery is still available to Angino in this case.

      Since the termination penalty imposed by the contingency contract in

this case is unenforceable, we affirm the trial court’s order granting Zarreii’s

and denying Angino’s motion for partial judgment on the pleadings.

      Order affirmed.



      Shogan, J. joins the Opinion.

      Stabile, J. files a Dissenting Opinion.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/5/2016




                                      - 17 -